296 U.S. 627
56 S. Ct. 149
80 L. Ed. 445
James V. ALLRED, Governor of State of Texas et  al., petitioners,v.STANOLIND OIL & GAS COMPANY et al.
No. 419.
Supreme Court of the United States
October 21, 1935

Mr. Mark McMahon, of Ft. Worth, Tex., for petitioners.


1
For opinion below, see Tyler v. Stanolind Oil & Gas Co., 77 F.(2d) 802.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit denied.


3
Rehearing denied 296 U.S. 663, 56 S. Ct. 169, 80 L. Ed. 472.